Order entered April 10, 2014




                                                  In The
                                    Court of Appeals
                             Fifth District of Texas at Dallas
                                          No. 05-13-00468-CV

                                   IN THE MATTER OF T.P., A Child

                        On Appeal from the 305th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. JD-77361-X

                                                ORDER
        The reporter=s record is overdue in this appeal. By postcards dated April 17, 2013 and

January 21, 2014, we notified the Court Reporter that the reporter’s record was overdue. We

directed the Court Reporter to file the reporter’s record within thirty days. To date, the reporter’s

record has not been filed and the Court Reporter has not corresponded with the Court regarding the

status of the reporter’s record.

        Accordingly, this Court ORDERS Court Reporter Pamela Sumler to file either (1) the

reporter=s record, or (2) written verification that the reporter’s record has not been requested within

TEN DAYS. We expressly CAUTION Pamela Sumler that failure to comply with this order may

result in an order that she not sit as a court reporter until she complies.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

following persons:




                                                    B1B
Honorable Cheryl C. Lee-Shannon
Presiding Judge
305th Judicial District Court

Pamela Sumler
Official Court Reporter
305th Judicial District Court



                                        /s/   CAROLYN WRIGHT
                                              CHIEF JUSTICE




                                  B2B